                 Case: 1:21-mj-00129-KLL Doc #: 3 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 8

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                              Return
Case No.:                             Date and time warrant executed:      Copy of warrant and inventory left with:
1:21MJ-129                            02/05/2021 at 3:25 PM
Inventory made in the presence of :
A.Kremer
Inventory of the property taken and name of any person(s) seized:

Approximately 656 grams of THC vape cartridges.




                                                           Certification


       I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date:           02/08/2021
                                                                                  Executing officer’s signature

                                                                        Jason R. Roth, U.S. Postal Inspector
                                                                                     Printed name and title
